                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF INDIANA
                        HAMMOND DIVISION

UNITED STATES OF AMERICA                   )
                                           )   Cause Number
                                           )   2:20 CR 66
             v.                            )
                                           )
RASHAWN CURTIS                             )

                            PLEA AGREEMENT

      Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, comes

now the United States of America, by Assistant United States Attorney

Michael J. Toth, the defendant, Rashawn Curtis, and Dennis Doherty, as

attorney for the defendant, and show the Court they have entered into a plea

agreement as follows:

      1.     I, Rashawn Curtis, can read, write and speak the English

language.

      2.    I have received a copy of the Indictment and have read and

discussed it with my lawyer, and believe and feel that I understand every

accusation made against me in this case.

      3.    I have told my lawyer the facts and surrounding circumstances

as known to me concerning the matters mentioned in the Indictment and

believe and feel that my lawyer is fully informed as to all such matters. My


                                      1
lawyer has counseled and advised with me as to the nature and elements of

every accusation against me and as to any possible defenses I might have.

      4.    I understand that I am entitled to have all of my rights which

may be involved in this matter explained to me, and that I have the right to

have any questions I may have answered for me.

      5.    I understand that by pleading guilty I waive certain rights. The

rights described below have been explained to me, as well as the

consequences of my waiver of these rights:

      a.    If I persisted in a plea of not guilty to the charges against me, I
            would have the right to a public and speedy trial. The trial could
            be either a jury trial or a trial by the judge sitting without a jury.
            I have the right to a jury trial. However, I may waive a jury
            trial in writing with the approval of the Court and the consent of
            the government.

      b.    If the trial is a jury trial, the jury would be composed of twelve
            laypersons selected at random. My attorney and I would have a
            say in who the jurors would be by removing prospective jurors for
            cause where actual bias or other disqualification is shown, or
            without cause by exercising so-called peremptory challenges.
            The jury would have to agree unanimously before it could return
            a verdict of either guilty or not guilty. The jury would be
            instructed that a defendant is presumed innocent, and that it
            could not convict unless, after hearing all the evidence, it was
            persuaded of my guilt beyond a reasonable doubt, and that it was
            to consider each count of the Indictment separately.

      c.    If the trial is held by the judge without a jury, the judge would
            find the facts and determine, after hearing all the evidence, and
            considering each count separately, whether or not the judge was


                                        2
            persuaded of my guilt beyond a reasonable doubt.

      d.    At a trial whether by a jury or a judge, the prosecution would be
            required to present its witnesses and other evidence against me.
            I would be able to confront those government witnesses and my
            attorney would be able to cross-examine them. In turn, I could
            present witnesses and other evidence in my own behalf. If the
            witnesses for me would not appear voluntarily, I could require
            their attendance through the subpoena power of the Court.

      e.    At a trial, I would have a privilege against self-incrimination so
            that I could decline to testify, and no inference of guilt could be
            drawn from my refusal to testify. If I desired to do so, I could
            testify in my own behalf.

      f.    At trial and at every stage of the proceedings, I have a right to an
            attorney and if I could not afford an attorney, one would be
            appointed for me.

      g.    In the event that I should be found guilty of the charges against
            me, I would have the right to appeal my conviction on such
            charges to a higher court.


      6.    I understand that under the U.S. Sentencing Guidelines, the

Court, in light of an investigation by the United States Probation Office, will

determine the applicable sentencing guideline range, and that the Court will

determine all matters, whether factual or legal, relevant to the application of

the U.S. Sentencing Guidelines. I understand that the U.S. Sentencing

Guidelines are advisory only, and that the specific sentence to be imposed

upon me will be determined by the judge after a consideration of a pre-



                                       3
sentence investigation report, input from counsel for myself and the

government, federal sentencing statutes, and the U.S. Sentencing Guidelines.

      7.      Notwithstanding the above, I have, with the assistance of

counsel, entered into an agreement with the United States Attorney=s Office

as follows:

      a.      I will plead GUILTY to Count 3 of the Indictment charging me
              with selling a firearm to a known felon, in violation of Title 18
              U.S.C. § 922(d)(1), because I am, in fact, guilty of the offense
              charged in that count. I understand the maximum possible
              penalties that may be imposed upon me for Count 3 are 10 years
              imprisonment, 3 years of supervised release, and a $250,000 fine.
              I also understand that, in addition to any other penalty imposed,
              a special assessment of $100.00 for each count of conviction is due
              and payable at the time of my sentencing hearing.

      b.      The United States of America and I have also entered into the
              following agreements, which are not binding upon the Court, and
              I understand that if the Court does not follow these agreements I
              will not be allowed to withdraw my guilty plea:

              i.    In recognition of my acceptance of responsibility for my
                    offense conduct, I am entitled to a two point and, if eligible,
                    an additional one point reduction in offense level for
                    acceptance of responsibility; however, the government is
                    not obligated to recommend I receive the acceptance of
                    responsibility adjustment if I deny my involvement in the
                    offense, give conflicting statements of my involvement, or
                    engage in additional criminal conduct including any
                    personal use of controlled substances; and

              ii.   The government recommends that the Court should impose
                    a sentence upon me no greater than the maximum of the
                    applicable guideline range.


                                         4
      c.    The United States of America agrees at the time of sentencing to
            move to dismiss with prejudice the remaining counts of the
            indictment pending against me in this case;

      d.    I understand that the law gives a convicted person the right to
            appeal the convictions and the sentence imposed. I also
            understand that no one can predict the precise sentence that will
            be imposed, and that the Court has jurisdiction and authority to
            impose any sentence within the statutory maximum set for my
            offense as set forth in this plea agreement. With this
            understanding and in consideration of the government=s entry
            into this plea agreement, I expressly waive my right to appeal or
            to contest my convictions and all components of my sentence or
            the manner in which my convictions or my sentence was
            determined or imposed, to any Court on any ground other than a
            claim of ineffective assistance of counsel, including any appeal
            under Title 18, United States Code, Section 3742 or any post-
            conviction proceeding, including but not limited to, a proceeding
            under Title 28, United States Code, Section 2255. I also agree to
            waive all rights, whether asserted directly or through a
            representative, to, after sentencing, request or receive from the
            United States any further records, reports, or documents
            pertaining to the investigation or prosecution of this matter; this
            waiver includes, but is not limited to, rights conferred by the
            Freedom of Information Act and the Privacy Act of 1974;

            8.    I am prepared to state to the Court the facts in this matter

that cause me to believe that I am guilty of the offenses to which I have

agreed to plead guilty. These facts include the following:

      Regarding Count 3, I admit that on or about March 23, 2020, in East

Chicago, Indiana, I knowingly and intentionally sold a firearm, to wit: a black

Glock 19 Gen 4 9mm semi-automatic pistol bearing serial number BKTZ258,


                                       5
affixed with an automatic conversion kit (also known as a Glock auto sear), to

a person I knew to have been convicted of a crime with a maximum term of

imprisonment exceeding one year, in exchange for $2,000.00. This firearm

was manufactured outside of the State of Indiana and previously traveled in

interstate commerce.

      9.    I understand that if I violate any of the provisions of this plea

agreement, including my continuing obligation to demonstrate acceptance of

responsibility, the United States may at its option either (1) ask the Court to

make a determination that I have breached a term in this agreement in

which event I will at sentencing lose the benefit of all the non-binding

promises made by the government in this agreement and I would have no

right to withdraw my guilty plea, or (2) The United States could seek to have

the Court declare this entire plea agreement null and void, in which event I

can then be prosecuted for all criminal offenses that I may have committed.

      10.   I believe and feel that my lawyer has done all that anyone could

do to counsel and assist me, and that I now understand the proceedings in

this case against me.

      11.   I declare that I offer my plea of guilty freely and voluntarily and

of my own accord, and no promises have been made to me other than those



                                       6
contained in this agreement, nor have I been threatened in any way by

anyone to cause me to plead guilty in accordance with this agreement.

      12.   I understand and acknowledge that this agreement, once filed

with the court, is a public document and available for public viewing.


                                           /s/Rashawn Curtis____________
                                           Rashawn Curtis
                                           Defendant


                                           /s/Dennis Doherty____________
                                           Dennis Doherty
                                           Attorney for Defendant

APPROVED:

       GARY T. BELL
       ACTING UNITED STATES ATTORNEY


By:   _________________________________
      Michael J. Toth
      Assistant United States Attorney




                                       7
APPROVED:

      TINA L. NOMMAY
      ACTING UNITED STATES ATTORNEY


By:   /s/Michael J. Toth_______________
      Michael J. Toth
      Assistant United States Attorney




                                     8
